            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

MARK ALFRED DAVIS,                         )
                                           )
                         Plaintiff,        )
                                           )
v.                                         )       Case No. CIV-17-298-JHP-SPS
                                           )
COMMISSIONER of the Social Security        )
Administration,                            )
                                           )
                         Defendant.        )


               ORDER AFFIRMING AND ADOPTING THE REPORT AND
                  RECOMMENDATION OF THE UNITED STATES
                            MAGISTRATE JUDGE


       On February 28, 2019, the United States Magistrate Judge entered a Report and

Recommendation in regard to Plaintiff’s request for judicial review of the decision of the

Commissioner of the Social Security Administration. The Magistrate Judge recommended that

the decision of the Administrative Law Judge be reversed and remanded pursuant to the fourth

sentence of 42 U.S.C. §405(g). The defendant has not filed an objection to the Magistrate

Judge’s Report and Recommendation within the time prescribed by law. 28 U.S.C. §636(b)(1);

Fed. R. Civ. P. 72(a).

       This court finds that the Report and Recommendation of the Magistrate Judge is

supported by the record. Therefore, upon full consideration of the entire record and the issues

presented herein, the court finds and orders that the Report and Recommendation entered by the

United States Magistrate Judge on February 28, 2019, be AFFIRMED and ADOPTED by this

court as its Findings and Order.
IT IS SO ORDERED this 22nd day of March, 2019.
